DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 8/25/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/751,904 filed 10/29/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/26/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur et al. (“Thakur”) USPAT 6,592,661 in view of Lu et al. (“Lu”) US PG-Pub 2017/0053792.
Thakur discloses (Figs. 2-4 and col. 9, lines 24-67) a processing chamber [method] comprising:  [moving a substrate between a first and second processing stations] a first processing station (e.g. element 110) comprising a first gas injector (e.g. element 21, col. 7, lines 13-29) having a first face, a first emissivity (abstract and col. 2, lines 9-60) and a first temperature (abstract and cols. 3, 4 and 11, lines 25-35, 1-50 and 10-26 respectively); a second processing station (e.g. element 110) comprising a second gas injector (e.g. element 21, col. 7, lines 13-29) having a second face, a second emissivity (abstract and col. 2, lines 9-15) and a second temperature (abstract and col. 11, lines 10-26).
Thakur teaches the process as recited in the claim. The difference between Thakur and the present claim is the recited step of movement of the support surfaces between the first processing station and the second processing station. 
Lu discloses a substrate support assembly (e.g. element 140) comprising a plurality of substantially coplanar support surfaces (¶[0038], Fig. 1), the substrate assembly configured to move the support surfaces into proper position (¶[0039]). Lu further teaches a first face of element 120 (Fig. 1) being spaced a first distance (e.g. element 170) from the plurality of substantially coplanar support surfaces.  
	The teachings of Lu could be incorporated with Thakur’s invention which would result in the claimed invention of movement of the support surfaces between the first processing station and the second processing station. The motivation to combine the teachings of Lu with Thakur’s would be to provide continuous rotation producing uniform deposition. Therefore, it would 
	It is within the scope of the of the invention that the recited second face being spaced a second distance, the first distance and the second distance being the same, which is considered as duplication of useful parts, is met when Lu’s teachings are incorporated with Thakur’s device. 
Furthermore, the requirement that first emissivity/temperature being lower/greater or different/same (as required in claim 4) than the second emissivity/temperature -- note that Thakur discloses emissivity (col. 2, lines 9-60) wherein the first emissivity and the second emissivity are different and the first temperature and the second temperature are different (cols. 3, 4 and 11, lines 25-35, 1-50 and 10-26 respectively) -- would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Re claims 2, the recitation calling for, “… a temperature skew of less than …” constitutes product-by-process and does not distinguish over the prior art.

Re claims 5 and 11, Thakur discloses (col. 10, lines 36-60) a controller connected to the plurality of substantially coplanar support surfaces configured to control one or more of the first temperature or the second temperature. 
Re claims 8 and 12, Lu discloses at least one wafer (e.g. element 60) on the support surfaces. Similarly, Thakur discloses at least one wafer (e.g. element 12) on the support surfaces. 
Re claim 9, Thakur discloses (col. 7, lines 30-55) wherein the first emissivity and the first temperature and/or the second emissivity and the second temperature provide a steady state temperature of the wafer in the first processing station and in the second processing station. 
Re claim 13, since Thakur discloses the first temperature and the second temperature are different (cols. 3, 4 and 11, lines 25-35, 1-50 and 10-26 respectively), the recitation calling for, “… controlling temperature skew of …” is met. Regarding the term “temperature skew,” see ¶[0062] of Applicant’s specification. 
8.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Lu as applied to claim 1 above, and further in view of Baluja et al. (“Baluja”) US PG-Pub 2012/0132618.
	The combined references of Thakur and Lu teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited thermal and plasma stations.

Baluja's fullerene derivative could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Baluja's teachings would be to enhance uniformity. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Baluja's teachings to arrive at the claimed invention.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US PG-Pub 2005/0051520) teaches a plasma processing apparatus on a workpiece by supplying processing gas into a chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loke H Steven can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED N SEFER/Primary Examiner, Art Unit 2893